Title: To Benjamin Franklin from the Comte d’Albon, 25 December 1782
From: Albon, Claude-Camille-François, comte d’
To: Franklin, Benjamin


franconville La garenne ce 25 Xbre 1782.
C’est avec empressement, Monsieur, que jai l’honneur de vous envoier mon ouvrage. L’hommage que je vous en fais vous est dû mieux qu’à toute autre personne. Je m’y suis attaché à défendre Les intêréts d’un peuple opprimé dont vous êtes aujourdhui le representant, comme vous en fûtes le créateur, car, le vrai créateur d’un peuple est celui qui lui donne de sages loix. Si une mauvaise santé ne me retenoit à la campagne, je me serois fait un véritable plaisir d’aller vous assurer moi même des sentiments profonds avec les quels je suis, Monsieur, votre très humble et très obeissant serviteur
Le COMTE D’albon
 
Endorsed: Rue de Grenelle, Hotel du Castellain. answer’d Dec. 27.
Notation: Le Comte D’Albon Franconville la garrenne 25 Decembre 82
